DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-3, 5-7, 9-10 and 12-33 are pending.
Claims 15-33 are withdrawn.
Claims 1, 5, 6, 7, and 10 were amended.
Claims 4, 8, and 11 were cancelled.

Drawings
The drawings were previously objected to for informalities. Applicant has successfully addressed these issues in the amended specification submitted on 12/22/2021. Accordingly, all previous objections to the drawings have been withdrawn and the changes have been entered.

Claim Objections
Claim 5 was previously objected to because of informalities. Applicant has successfully addressed the issue in the amendment filed on 10/15/2021. Accordingly, the objection to the claim has been withdrawn.
	
Claim Rejections - 35 USC § 112
Claim 8 was previously rejected under 35 USC § 112. Applicant has successfully addressed the issues in the amendment filed on 12/22/2021. Accordingly, the rejection to claim 8 under 35 USC § 112 has been withdrawn.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “a phase change material that is not microencapsulated” which is not present in the specification of the immediate application. Paragraph [0040] suggests not having to provide microencapsulation but does not explicitly state “a phase change material that is not microencapsulated”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Alletto, JR. (US 20190017200 A1), herein referred to as Alletto, in view of Milnes et al. (US 20160157631 A1), herein referred to as Milnes.
Regarding claim 1, Alletto discloses a mattress assembly comprising: at least one layer proximate to a sleeping surface of the mattress assembly spanning at least a portion of the length and/or width of the sleeping surface (mattress topper 24) comprising: an encapsulated panel (layer 16) comprising: a layer of liquid permeable fibers saturated with a phase change material that is not microencapsulated (see para. [0037] and [0038]; layer 16 comprises yarn 18 made of polyester and embedded with phase change material (PCM), it should be further noted that since layer 16 comprises woven fiber gaps between the fibers are inherently present thereby meeting the limitations of the claim). Examiner further notes Alletto teaches first and second materials comprising PCMs applied differently in a plurality of embodiments where in at least one embodiment, microcapsules permanently fixed within yarn 18, and in other embodiments, the PCM coats the outer surface of the yarn 18 or the PCM can be incorporated within the inside of hollow yarn fibers (see para. [0036]). Alletto therefore teaches the limitations of the claim where a PCM is not required to be microencapsulated. Alletto discloses wherein the layer is completely encapsulated and flexible material (layer 16 is surrounded by 
Regarding claim 7, Alletto (in view of Milnes) does not explicitly teach the phase change material is in an amount effective to provide cooling or heating during a sleep cycle of at least one hour. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Milnes to contain enough phase change material to provide the desired temperature changes over the desired length of time since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 8, Alletto (in view of Milnes) teaches wherein the phase change material is selected to have a transition temperature greater than temperature emitted from an end user onto the mattress assembly such that the phase change material absorbs heat from the end user during use but does not phase change. Examiner notes that the temperature of an end user can vary where the hands of an end user may not pass the threshold to facilitate a phase change.
Regarding claim 13, Alletto (in view of Milnes) teaches the encapsulated panel is a removable layer. Examiner notes overlay disclosed by Milnes can be placed on the surface of a mattress without fastening. Furthermore, FIG. 10 shows an embodiment where the overlay can be removably fastened to the mattress using zippers (see para. [0036]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Alletto, in view of Milnes, and further in view of Valenta et al. (US 20170020299 A1), herein referred to as Valenta.
Regarding claim 2, Alletto (in view of Milnes) does not explicitly teach the liquid permeable fibers are randomly oriented within the layer. Valenta, however, discloses a mattress comprising microencapsulated phase change material where said mattress comprises a high loft non-woven layer further comprising bulking fibers randomly oriented (see para. [0017]) for the purpose of providing support and resistance to shear forces in any direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Alletto with the randomly oriented fibers as taught by Valenta in order to provide support and resistance to forces in any direction. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alletto, in view of Milnes, and further in view of Chambers (US 20060080778 A1).
Regarding claim 3, Alletto (in view of Milnes) does not explicitly the liquid permeable fibers are vertically oriented within the layer with respect to the sleeping surface. Chambers, however, discloses an apparatus for improving air flow under a patient comprising a layer of support fibers 46 substantially vertically oriented between the top and bottom portions 40 and 42 for the purpose of allowing air to circulate through the support layer (see para. [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the . 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Alletto, in view of Milnes, and further in view of Tyree (US 20150067967 A1).
Regarding claim 5, Alletto (in view of Milnes) teaches the heat absorbing material is a phase change material comprising a mixture of phase change materials having different melting points. Tyree, however, discloses engineered foams and foam mattress constructions comprising polymeric microspheres containing paraffinic wax or n-octadecane or n-eicosane as PCMs that can be applied to a foam surface where said paraffinic wax can be selected or blended to have a desired temperature or range (see para, [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Alletto to have a layer comprising a blend of PCMs as taught by Tyree in order to fabricate a mattress overlay with the desired rate of heat absorption.
Regarding claim 6, Alletto (in view of Milnes and further in view of Tyree) teaches the phase change material has a melting point in a range of about 22°C to about 40°C (see Tyree, PCMS can have transition temperatures ranging from -S°C to 190°C and teaches a preferred PCM can have a phase transition temperature range of 28-32°C, paras. [0009] and [0028]).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Alletto, in view of Milnes, and further in view of Lachenbruch et al. (WO 2005004779 A1), herein referred to as Lachenbruch.
Regarding claim 9, Alletto (in view of Milnes) does not explicitly teach the encapsulated panel underlies a portion of the sleeping surface of the mattress assembly. Lachenbruch, however, discloses a self-powered steady state skin cooling support surfaces comprising a conductive layer further comprising pliable fluid and gel impermeable envelope of membrane urethane 43 placed beneath a cushioning pad (see FIGS. 13B, 13C, and 13D) within the ticking of the mattress for the purpose of transferring heat away from the surface of the resting surface (see page 35, line 6 through page 36 line 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Alletto with the mattress assembly arrangement as taught by Lachenbruch in order to provide a cushioned surface with the ability to transfer heat from the surface to a conductor within the mattress.
Regarding claim 12, Alletto (in view of Milnes) does not explicitly teach the encapsulated panel underlies a cover layer or a quilt layer within the mattress assembly. Lachenbruch, however, discloses a self-powered steady state skin cooling support surfaces comprising a conductive layer further comprising pliable fluid and gel impermeable envelope of membrane urethane 43 placed beneath a cushioning pad (see FIGS. 13B, 13C, and 13D) within the ticking of the mattress for the purpose of transferring heat away from the surface of the resting surface (see page 35, line 6 through page 36 line 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Alletto with the mattress assembly arrangement as taught by Lachenbruch in order to provide a cushioned surface with the ability to transfer heat from the surface to a conductor within the mattress.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Alletto, in view of Milnes, and further in view of Stanley et al. (US 10687632 B1), herein referred to as Stanley.
Regarding claim 10, Alletto (in view of Milnes) does not explicitly disclose the phase change material has a latent heat of at least about 40 J/g. Stanley, however, can be relied upon to teach “A critical temperature for phase change can be adjusted to a desired range through copolymerization with more hydrophilic polymers or hydrophobic polymers to increase or decrease the temperature, respectively.” (see Col. 8 lines 63-67) where the process can be used to adjust heat absorption generally in the range of about 50-200 J/g. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Alletto with PCMs adjusted through copolymerization in order to modify the latent heat to a desired value as taught by Stanley since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Alletto, in view of Milnes, and further in view of Peterson (US 20190246813 A1).
Regarding claim 14, Alletto (in view of Milnes) does not explicitly teach the liquid impermeable and flexible material further comprise a thermally conductive material in an amount to increase thermal conductivity relative to other portions of the liquid impermeable and flexible material without the thermally conductive material. Peterson, however, discloses a heated infant changing pad and method comprising a cover 140 which can be fabricated of thermal conductive materials for the purpose of fabricating a changing pad that permits heat distribution to an infant placed thereon (see para. [0015]). It would have been obvious to one of .

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
With regards to claim 1 under 35 U.S.C. §103, applicant’s attorney argues that Alletto in combination with Milne does not teach “at least one layer comprising an encapsulated panel comprising a layer of liquid permeable fibers saturated with a phase change material that is not microencapsulated, wherein the layer is completely encapsulated with a liquid impermeable and flexible material,” examiner respectfully disagrees. Alletto teaches first and second materials comprising PCMs applied differently in a plurality of embodiments where in at least one embodiment, microcapsules permanently fixed within yarn 18, and in other embodiments, the PCM coats the outer surface of the yarn 18 or the PCM can be incorporated within the inside of hollow yarn fibers (see para. [0036]). Applicant’s attorney further argues against the composition of the invention of Alletto, “None of these yarns by themselves constitute a panel nevermind an encapsulated panel as claimed by Applicants,” examiner respectfully disagrees. Alletto discloses a core material comprising yarn containing PCMs and Milnes is relied upon for teaching an encapsulated panel material for said core. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It should further be noted that in response to applicant’s arguments regarding the inlet and outlets disclosed by Milnes, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Rejection of claim 1 under 35 U.S.C. §103 stands. The rejections of claims 2-3, 5-7, 9-10, and 12-14 under 35 U.S.C. §103 also stand.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses mattress assemblies relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Milnes, Alletto, Lachenbruch, Stanley, Valenta, Tyree, and Chambers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/22/2022